El Juez Asociado Señoe. Wole,
emitió la opinión del tribunal.
Teniendo nn acreedor hipotecario una hipoteca a sn favor, prefirió, sin embargo, establecer nna acción ordinaria *223en cobro de la deuda. Dicho acreedor obtuvo una orden de aseguramiento de sentencia, una sentencia en rebeldía, eje-cutó la finca sujeta a la hipoteca, y adquirió la propiedad en la subasta. Tenemos ante nuestra consideración una ac-ción para anular todos o algunos de los anteriores procedi-mientos.
La Corte de Distrito de San Juan, Sección Segunda, declaró con lugar una excepción previa formulada a la demanda fundándose en que la sentencia de otra corte de igual jurisdicción no podía ser atacada en esta forma. Que los defectos que no son jurisdiccionales no pueden ser atacados colateralmente es la doctrina sentada en el caso de Solá v. Castro, 32 D.P.R. 804, y caso de Blood v. Light, 38 Cal. 654 (99 Am. Dec. 441), doctrina que hemos confirmado y considerado de nuevo en el caso de González v. Anglada, sentencia de febrero 27, 1925 (33 D.P.R.). Consideraremos algunos de los varios fundamentos de impugnación.
 A. Bajo este apartado así marcado, el demandado alegó que la obligación no era exigible, pero esta es una cuestión que pudo haber sido alegada en el pleito en el cual fue anotada la rebeldía. La hipoteca disponía que si ciertos plazos de intereses no fueran satisfechos el acreedor tendría derecho -a considerar vencida toda la deuda hipotecaria. La anterior demanda contenía una alegación de que el acreedor consideró vencida de tal modo la deuda. El apelante sostiene que con arreglo al Código Civil, antes de que el deudor pudiera ser considerado en mora por falta de pago debe hacérsele un requerimiento.' La corte por mayoría, sostiene que de acuerdo con el convenio contenido en la hipoteca, tal requerimiento no es necesario. De todos modos en el contrato original se estipulaba que el acreedor podría declarar vencida la deuda. La demanda original contenía la alegación de que el acreedor había hecho tal declaración. Esta manifestación podría ser interpretada algo dudosamente, es verdad, en el sentido de significar que el *224acreedor había hecho todas las gestiones necesarias para que la deuda venciera, incluyendo un requerimiento al deu-dor. Nos sentimos obligados a declarar, mientras no este-mos convencidos de lo contrario, que no aparecía satisfac-toriamente de la faz de la demanda original que la acción fué establecida prematuramente y que tal objeción no puede ser ahora levantada. Los casos que tienden a estas conclu-siones son Royal Insurance Co. v. Henderson, (Tex. Civ. App.) 201 S. W. 426, 428; Shaefer v. Hines, (56 Ind. App. 17) 102 N. E. 839, 840; Simmons v. Meyers, (61 Ind. App. 403) 112 N. E. 31, 32; Cooper v. Ricketson, (14 Gra. App. 63) 80 S. E. 217, donde la corte de Georgia, siendo los he-chos algo semejantes, resolvió que la objeción de que un pleito fué establecido prematuramente debe hacerse por ex-cepción previa, o moción para suspensión de los procedi-mientos (plea in abatement) y que una sentencia dictada sin mediar una u otra no era nula. Como en el presente caso, la cuestión fué allí sólo promovida al ser expedido manda-miento de ejecución.
B. En julio l9, 1921, fué puesta en vigor una nueva ley por la cual las anteriores Cortes de Distrito de San Juan quedaron abolidas y creadas dos nuevas cortes con jurisdicción independiente.^ (Véase leyes de 1921, p. 287.) Las disposiciones transitorias de la ley suprimiendo dichas anteriores cortes de distrito eran como sigue:
“Sección 5. — Disposición transitoria. — Los asuntos pendientes en cualquiera de las secciones de la corte de distrito, tal como está ac-tualmente constituida, al entrar en vigor esta Ley, deberán ser re-sueltos por el juez que actualmente conozca de los mismos, si hu-bieren entrado en el período de prueba o estuvieren pendientes de sentencia; en cualquier otro caso serán trasladados de la Sección en que ahora se encuentren a la corte correspondiente creada por esta Ley, a moción de parte o del propio juez.”
El caso anterior fué radicado en la Corte de Distrito de San Juan, Sección Primera, antigua ley, en junio 30, y en julio l9 el demandante obtuvo aseguramiento de senten-*225cia en el distrito primero, nueva ley. Sostiene el apelante que las disposiciones transitorias, supra, eran imperativas y que dicho primer distrito, nueva ley, perdió la jurisdicción y no tenía derecho alguno a ordenar el referido asegura-miento de sentencia. Si el demandante en julio 1° había so-licitado del distrito segundo, nueva ley, una orden de ase-guramiento, hubiera sido negada por no existir ningún pleito pendiente ante la referida corte. El caso hubiera estado, todavía, radicado en la Corte de Distrito, Distrito Primero. Antes de trasladar, ¿carecía enteramente de facultad la corte donde el caso estaba pendiente para adoptar cualquier resolución, como por ejemplo, una orden de aseguramiento? Alguna cuestión legal o de hecho fácilmente podría surgir respecto a si el distrito primero o segundo era la verdadera corte que había de seguir con el pleito. Hasta que la corte actuó trasladando, debe haber existido algo pendiente en la corte donde en realidad fue radicada la demanda. Si algo ha de trasladarse, ese algo debe existir. La disposición transitoria presupone que alguna cosa está pendiente- que necesita la acción de la corte para ser trasladada. Por, tanto, el artículo 82 del Código de Enjuiciamiento Civil es aplicable, a saber:
“Art. 82. — Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contestar o a formular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspon-diente.” (Comp. 1911, See. 5066, p. 855.)
Sostiene el apelante que este artículo sólo es aplicable a una corte que continúa existiendo y no puede hacer refe-rencia a una. corte que ha sido abolida; que si hubiera sido radicado un pleito en el distrito primero, nueva ley, en julio l9, ese distrito hubiera adquirido el derecho a seguir con el caso hasta obtenerse un traslado, pero que una regla dife-rente era aplicable a una acción establecida en junio 30 en dicha corte abolida. Las disposiciones transitorias y la ley *226en conjunto, sin embargo, muestran que todos los casos pendientes en la Corte de Distrito de San Juan, Sección Primera, antigua ley, pasaron totalmente a la Corte de Dis-trito de San Juan, Distrito Primero, nueva ley, basta que fueran trasladados. Los casos que habían progresado hasta cierto período de la prueba o resolución no habían de ser trasladados en absoluto aun cuando correspondieran debi-damente a la otra corte.
Como la acción en cuestión fué radicada en la antigua Sección Primera y por ministerio de la ley trasladada al nuevo distrito primero, la jurisdicción del caso correspondía al nuevo distrito primero hasta que fuera trasladado. De ahí que el demandado en el pleito se sometió al permitir que se dictara sentencia en rebeldía contra él. Párrafo 2 del artículo 47 del Código de Enjuiciamiento Civil. Este es el razonamiento de nuestra decisión en el caso de Quiñones v. Ozores, 31 D.P.R. 186. Además, no debemos pasar por alto -el hecho de que el emplazamiento aunque fue librado en ju-nio 30, no fué entregado al márshal hasta julio 28 y notifi-cado por éste ostensiblemente como funcionario del nuevo distrito primero. De aquí qüe posible, si no ciertamente, la jurisdicción fué originalmente adquirida sólo por el nuevo distrito primero, suponiendo que el demandado fué debida-mente citado.
C. El hecho de que la deuda no era exigible ha Sido dis-cutido. Que la orden de aseguramiento fué expedida sin fianza, era una irregularidad que no convertía en nula la venta de modo que la sometiera a un ataque colateral. Solá v. Castro, supra; González v. Anglada, supra.
Bajo los párrafos E y Gr el apelante alegó que el Secre-tario de la Corte de Distrito del Primer Distrito no tenía jurisdicción para dictar una sentencia en rebeldía; que él tenía tal facultad, se desprende de nuestras anteriores con-sideraciones.
D. Bajo este párrafo el apelante sostiene que el Márshal de la Corte de Distrito de San Juan, Distrito Pri-*227mero, no tenía derecho a embargar una propiedad radicada en Río Grande o Río Piedras que corresponde a la jurisdic-ción de la Corte de Distrito de San Juan, Distrito Segundo, nueva ley, y;
En el párrafo E se alega una proposición semejante al decir que el márshal no tenía derecho a expedir mandamientos a los registradores de la propiedad. Como podemos tomar conocimiento judicial de que los registros de la propiedad están radicados en la capital y de que ambas cortes de dis-trito y ambos márshals residen aquí, tal vez el mero embargo consistente en una notificación a un registrador puede tenerse por válido. Así lo sostendríamos mientras no se nos convenza de lo contrario.
H. Como el diligenciamiento hecho por el márshal de-muestra que el demandado fué citado en San Juan, el he-cho de que él vivía en Río Piedras no podía privar a la Corte de Distrito de San Juan, Distrito Primero, nueva ley, de jurisdicción aunque el caso pudiera ser propiamente tras-ladado mediante la debida moción.
Bajo los párrafos 'J y L el apelante alega que el Márshal del Distrito Primero no tenía facultad para vender una pro-piedad radicada en Río Grande. En el caso de Solá v. Castro, supra, revisamos la jurisprudencia de esta corte y resolvimos claramente, como en otros casos, que un márshal no tiene autoridad alguna o facultad para vender propiedad que está fuera de los límites geográficos de su propio dis-.trito. Desde luego que en el caso de Solá v. Castro, supra, la decisión fué‘que el márshal si bien vendía en su mismo .distrito, no estaba debidamente autorizado para vender, pues su autoridad procedía no de una corte de distrito sino de otro márshal, pero la revisión de las autoridades en ese caso abarca la cuestión qué aquí se levanta. La propiedad fué vendida en Río Grande por el Márshal del Distrito Pri-mero, que no tenía facultad para verificar tal venta en Río Grande. Siendo esto así, no es necesario considerar algu-*228nos de los errores alegados por el apelante en relación con o despnés de dicha venta.
El resultado final de estas consideraciones es que la sen-tencia y el embargo de la propiedad se considerarán válidos, pero que la venta por virtud de los mismos era absoluta-mente nula e ineficaz y su nulidad podía demostrarse por un ataque directo o colateral.
El apelante también reclamó daños y perjuicios pero como este caso fué resuelto por excepción previa, sin prueba, carecemos de facultades para trdtar de resolver los referidos danos y perjuicios, que deben ser determinados por la corte de distrito después de oir la prueba.

La sentencia de la corte de distrito debe ser revocada, debiendo devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.